DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 67-90, in the reply filed on 04/30/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 67-74 and 76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba et al. US 2014/0124565 A1.
Regarding claims 67-74 and 76, Haba discloses:
An electronic device (Figs. 1-12) comprising: 
a substrate (130) having a bond finger (132/134 paras 0078-0080); 
a die (110) coupled to the substrate and having a bond pad (112 paras 0078-0082); 
a first bond wire (144) coupled between the bond pad and the bond finger; and 
a second bond wire (146 paras 0081-0082) coupled between the bond pad and the bond finger.
(claims 68, 69 and 72) bond pad solder ball (144A and 146A).
(claims 70, 71 and 76) Fig. 6.
	(claims 73 and 74) Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 75 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. US 2014/0124565 A1.
Regarding claims 75 and 77, although Haba does not specifically disclose “(claim 75) wherein the first bond wire is coupled to the bond finger with a bond finger solder ball and the second bond wire is directly coupled to the bond finger; and (claim 77) wherein the second bond wire is coupled to the bond pad with a second bond pad solder ball and is coupled directly to the bond finger”, Haba does discloses various arrangements of interconnections in Figs. 2 and 6. As a result, it would have been obvious to one skilled in the art to determine the claimed arrangements since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.

Claims 78-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. US 2014/0124565 A1 in view of Choi US 2014/0008796 A1.
Regarding claims 78-90, Haba discloses:
various configurations of connecting a die to bond fingers using bond wires and solder balls as discussed in claim 67 above and also in reference to Figs. 2 and 6.
Haba does not disclose:
(claim 78) further comprising a second die coupled to the substrate and having a bond pad and a first bond wire coupled between the second die bond pad and the bond finger.
Choi discloses a publication from a similar field of endeavor in which:

(claim 90) wherein the second device is disposed on the first die (200).
It would have been obvious to one skilled in the art to combine the wire bonding arrangements with solder balls bond pads and bond fingers discussed by Haba with the second die package configuration of Choi in order to meet the following claim limitations: “(claim 79) further comprising a second bond wire coupled between the second die bond pad and the bond finger; (claim 80) wherein at least one of the bond wires is coupled to the second die bond pad with a bond pad solder ball; (claim 81) wherein both of the bond wires are coupled to the second die bond pad with a bond pad solder ball; (claim 82) wherein at least one of the bond wires is coupled to the bond finger with a bond finger solder ball; (claim 83) wherein at least one of the bond wires is directly coupled to the bond finger; (claim 84) wherein the first bond wire is coupled to the second bond pad with a first bond pad solder ball and the second bond wire is coupled to the second bond pad with a second bond pad solder ball; (claim 85) wherein the second bond pad solder ball is coupled to the first bond pad solder ball; (claim 86) wherein the second bond pad solder ball does not contact the second die bond pad; (claim 87) wherein the first bond wire is coupled to the bond finger with a bond finger solder ball and the second bond wire is directly coupled to the bond finger; (claim 88) wherein the first bond wire is coupled to the second die bond pad with a first bond pad solder ball and to the bond finger with a first bond finger solder ball; (claim 89) wherein the second bond wire is coupled to the second bond pad with a second bond pad solder ball and is coupled directly to the bond finger”, in order to meet the connections advantages discussed by Haba in paras 0005-0007 as relevant to a stacked die arrangement of Choi. Furthermore, it would have been obvious to one skilled in the art to determine the claimed arrangements not met by Haba since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894